DETAILED ACTION

Reopening of Prosecution after Appeal Brief
In view of the Appeal Brief filed on 05/10/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALLISON BOURKE/            Supervisory Patent Examiner, Art Unit 1721                                                                                                                                                                                            

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s reply of 05/10/2021 does not place the Application in condition for allowance.
Claims 1-4, 6-12 and 14-22 are currently pending.  Claims 1-5, 6-12, 14 and 20 are withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
The rejection of claims 15-19 and 21-22 are withdrawn in view of new grounds of rejection as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites that “transporting the substrate into a series of one or more deposition stations on a conveyor, wherein at least one deposition station comprises a deposition chamber heated to a processing temperature in a range from about 450° C to about 700° C”, which renders 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-19 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maltby et al. (US 2005/0257824 A1) and Fix et al. (US 2004/0144419 A1).
Regarding claim 15, Maltby discloses a method of manufacturing a photovoltaic cell (20) (fig. 1) (0016-0017]) comprising: forming a first semiconductor layer (240) over a substrate (210) (fig. 1 and [0016]), wherein the first semiconductor layer (240) comprises CdTe, or CdSe ([0017]); forming a second semiconductor layer (250) over the first semiconductor layer (240) (fig. 1 and [0016]), wherein the second semiconductor layer (250) comprises ZnTe ([0017]), and depositing a top layer (or electrode) made of metal ([0012] and [0015]) on the second semiconductor layer (250).
However, Maltby is silent as to depositing a metal layer over the second semiconductor layer in the presence of nitrogen to form a nitrogen-containing metal layer in contact with the second semiconductor layer, wherein the nitrogen-containing metal layer includes an aluminum nitride, a molybdenum nitride, a nickel nitride, a titanium nitride, a tungsten nitride, a selenium nitride, a tantalum nitride, or a vanadium nitride; depositing an aluminum layer over the nitrogen-containing metal layer; and depositing a chromium layer over the aluminum layer.
Fix discloses a method of making an electrode for a photovoltaic cell (Abstract and [0001]) which possesses desired level of electrical conductivity ([0004]) and also inexpensive to 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used electrode configuration as taught by Fix to form the top layer of Maltby such that the electrode is less expensive to produce ([0013]) and also possess desired level of electrical conductivity as shown by Fix ([0004]).
Based on the teachings of Fix, examiner notes this modification would result in either Al/Cr/Mo/M’N or Cr/Al/Mo/M’N configuration of which second configuration (Cr/Al/Mo/M’N) reading on the claim limitations. Note that instant does not preclude the use of a Mo layer in the photovoltaic cell. 
 Therefore, Maltby as modified by Fix discloses depositing a metal layer (M’ layer in presence of nitrogen gas) over the second semiconductor layer in the presence of nitrogen to form a nitrogen-containing metal layer (M’N layer of Fix) in contact with the second semiconductor layer (250) (see [0017] of Fix), wherein the nitrogen-containing metal layer includes a molybdenum nitride, a titanium nitride or a tantalum nitride ([0017]); depositing an aluminum layer over the nitrogen-containing metal layer (Cr/Al/Mo/M’N configuration as discussed above); and depositing a chromium layer over the aluminum layer (Cr/Al/Mo/M’N configuration as discussed above).
Regarding claim 16, Maltby further discloses placing a transparent conductive layer (220) on the substrate (210), and placing a capping layer (230) between the transparent conductive layer (220) and the first semiconductor layer (240) (fig. 1 and [0016]).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 18, Maltby further discloses the step of depositing the metal layer over the second semiconductor layer in the presence of nitrogen further comprises: sputtering in a nitrogen inert gas mixture ([0039 of Fix). Ar is an inert gas.   Fix discloses the nitride layer is substoichiometric in [0016-0017], which implies that nitrogen amount is less than 50%, and in an example discloses 20% nitrogen ([0081] of Fix). Although Maltby as modified by Fix does not discloes sputtering in a nitrogen inert gas mixture composed of 13% nitrogen and 87% argon, “differences in concentration … will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, Maltby further discloses the nitrogen-containing metal layer comprises an atomic percent nitrogen less than 50 percent (in the case of substoichiometric as discloses in [0016-0017] of Fix).  Thus, claimed range (1-50%) overlaps with the disclosed range, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 21, Maltby further discloses transporting the substrate into a series of one or more deposition stations on a conveyor, wherein at least one deposition station comprises a deposition chamber heated to a processing temperature in a range from about 450° C to about 700° C ([0018]).
Regarding claim 22, Maltby further discloses the step of forming the first semiconductor layer (240) comprises transport of vapor from a source to the substrate ([0018]).

Response to Arguments
Applicant's arguments with respect to claims 15-19 and 21-22 have been considered but they are moot in view of new grounds of rejection as presented above. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721